Title: From James Madison to Thomas Jefferson, 25 May 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington May 25. 1810
I have duly recd. your favor of the 13th. The general idea of disposing of the supernumerary Merino Rams for the public benefit had occurred to me. The mode you propose for the purpose seems well calculated for it. But as it will be most proper as you suggest, to let our views, be developed to the public, by the execution of them, there will be time for further consideration. When the Sheep came into my hands, they were so infected with the scab, that I found it necessary, in order to quicken & ensure their cure, to apply the Mercurial ointment. I hope they are already well. One of the Ewes has just dropt. a Ewe lamb, which is also doing well. I expect my overseer every day, to conduct them to Orange. As he will have a Waggon with him, the trip I hope may be so managed as to avoid injury to his Charge.
A former Natl. Intellr. will have given you our last communications from G. B. That of this morning exhibits our prospects on the side of F. The late confiscations by Bonaparte, comprize robbery, theft, & breach of trust, and exceed in turpitude any of his enormities, not wasting human blood. This scene on the continent, and the effect of English Monopoly, on the value of our produce, are breaking the charm attached to what is called free trade, foolishly by some, & wickedly by others. We are looking hourly, for the “John Adams.” There is a possibility, that the negociations on foot at Paris, may vary our prospects there. The change, wd. be better perhaps, if the last act of Congs. were in the hands of Armstrong; which puts our trade on the worst possible footing for France; but at the same time, puts it in the option of her, to revive the Non-intercourse agst. England. There is a possibility also that the views of the latter may be somewhat affected by the recent elections; it being pretty certain that the change in the tone of Wellesley from that first manifested to Pinkney, was in part at least, produced by the intermediate intelligence from the U. S. which flattered a fallacious reliance on the British party here.
You receive by this Mail a letter from Fayette. An open one from him to Duplantier, shews equally the enormity of his debts, (800,000 frs.) and the extravagance of his expectations. I have forwarded him deeds for 9,000 Acres located near Pt. Coupé, & stated by Duplantier, as worth abt $50,000, at an immediate Cash price; of course intrinsically worth much more. I learn with much concern, that some difficulty, not yet explained is likely to defeat altogether, the location near the City of Orleans, which was the main dependence of Fayette. Yrs. always & affecly
James Madison
